DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are convincing as the closest prior art of record Kim (US 2018/0258576 cited in IDS) fails to teach or suggest a controller configured to drive the sub heater again in response to the current value of the motor being smaller than the predetermined reference current value after the driving of the sub heater is stopped.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Inventions I and II , as set forth in the Office action mailed on April 14, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of April 14, 2021 is withdrawn.  Claims 11-12 and 14-19, directed to a method of controlling a washing machine is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 2012/0193985) teaches reducing the operation rate of the heater if the current power rate exceeds a reference power rate.[0020]
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711